DETAILED ACTION
Claims 1, 3-4, 6, 11-12, 16 and 18 are amended. Claims 2, 5 and 19 are cancelled. Claim 22 is added. Claims 1, 3-4, 6-18 and 20-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-16, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140104148) in view of Wang (US 20130257837) (Wang’837).
As per claim 1, Wang discloses an array substrate (Fig. 3, #201; [0028]), being provided with k regions (Figs. 5-6; i.e., k equals 3 regions), the array substrate (#201) comprising m data lines (i.e., m equals 6 data lines #415), k first gate lines (i.e., k equals 3 first gate lines #416), n second gate lines (i.e., n equals 3 second gate lines #417), and n rows (i.e., n equals 9 rows) and m columns (i.e., m equals 6 columns) of pixels (#410) and m switch circuits (i.e., m equals 6 switch circuits #540) that are disposed in each of the regions ([0030]; [0040]), each of k, m and n being a positive integer greater than 1 (i.e., each of k equals 3, m equals 6 and n equals 9 being a positive integer greater than 1); wherein
each of the pixels (#410) comprises a drive transistor (#413; [0030]), the k regions (i.e., k equals 3 regions) are arranged along a column direction of the pixels (#410), and a number (i.e., 6) of the switch circuits (#540) disposed in each of the regions is equal to a number (i.e., 6) of columns of the pixels (#410) disposed in each of the regions;
a number (i.e., 6) of the data lines (#415) is equal to a number (i.e., 6) of columns of the pixels (#410) disposed in each of the regions, a number (i.e., 3) of the first gate lines (#416) is equal to a number (i.e., 3) of the regions, and a sum (i.e., sum equals 6) of the number (i.e., 3) of the first gate lines (#416) and a number (i.e., 3) of the second gate lines (#417) is less than a sum (i.e., sum equals 9) of a number (i.e., 9) of rows of the pixels (#410) disposed in all the k (i.e., k equals 3) regions;
each of the first gate lines (#416) is connected to the m (i.e., m equals 6) switch circuits (#540) of one of the regions, the switch circuits (#540) connected to each of the first gate lines (#416) are disposed in a different region from the switch circuits (#540) connected to any other first gate lines (#416) such that each of the first gate lines (#416) controls one region independently ([0051]-[0053]), 
wherein any two pixels (#410) connected to different switch circuits (#540) in each of the regions are disposed in different columns, and the pixels (#410) of a same column disposed in different regions are connected to different switch circuits (#540); and
each of the second gate lines (#417) is connected to one row of pixels (#410) in each of the k regions (i.e., k equals 3 regions) respectively, and the rows of pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions, and each of the second gate lines (#417) is configured to provide a second gate drive signal for the rows of the pixels (#410) connected thereto ([0051]-[0053]).
However, Wang does not teach each of the first gate lines is configured to provide a first gate drive signal for the m switch circuits connected thereto in the region;
each of the data lines is connected to the switch circuits disposed in a same column in all the k regions, and each of the data lines is configured to provide a data signal for the switch circuit connected thereto in all the k regions;
each of the switch circuits comprises a switch transistor, wherein a gate of the switch transistor is connected to a first gate line, a first electrode of the switch transistor is connected to a data line, a second electrode of the switch transistor is connected to a drive transistor of a column of pixels in the region where the switch circuit is disposed such that each of the switch circuits controls one column of pixels in one region independently, and each of the switch circuits is configured to output the data signal to a column of pixels connected thereto in response to the first gate drive signal.
Wang’837 teaches each of the first gate lines (Fig. 5, #5531, 5532) is configured to provide a first gate drive signal for the m (i.e., m equals 6) switch circuits (#551, 552) connected thereto in the region ([0050]-[0052]);
each of the data lines (#415) is connected to the switch circuits (#551, 552) disposed in a same column in all the k regions (i.e., k equals 3 regions), and each of the data lines (#415) is configured to provide a data signal for the switch circuit (#551, 552) connected thereto in all the k regions (i.e., k equals 3 regions);
each of the switch circuits (#551, 552) comprises a switch transistor ([0051]-[0052]), wherein a gate of the switch transistor (#551) is connected to a first gate line (#5531), a first electrode of the switch transistor (#551) is connected to a data line (#415), a second electrode of the switch transistor (#551) is connected to a drive transistor (#413) of a column of pixels (#410) in the region where the switch circuit (#551) is disposed such that each of the switch circuits (#551, 552) controls one column of pixels (#410) in one region independently, and each of the switch circuits (#551, 552) is configured to output the data signal to a column of pixels (#410) connected thereto in response to the first gate drive signal ([0050]-[0052]; [0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switch circuits disclosed by Wang’837 to the array substrate of Wang so as to provide switch circuits corresponding to one of the channel of the data drivers.
As per claim 3, Wang discloses the array substrate according to claim 1, wherein (Fig. 6 discloses) pixels (#410) in one region connected to each of the second gate lines (#417) are disposed in a different row from the pixels (#410) in the region connected to any other second gate lines (#417) such that any two different rows of pixels (#410) in one region are connected to different second gate lines (#417) respectively.
As per claim 4, Wang discloses the array substrate according to claim 3, wherein an ith (i.e., ith equals 1) second gate line (#417) is connected to an ith row (i.e., ith equals 1 row) of the pixels (#410) of each of the regions, i being a positive integer less than or equal to n (i.e., i equals 1 less than n equals 9), every two adjacent rows of pixels (#410) connected to each of the second gate lines (#417) are separated by (n-1) rows (i.e., n-1 equals 8 rows) of pixels (#410).
As per claim 6, Wang’837 discloses the array substrate according to claim 1, wherein each of the pixels (#410) further comprises a light emitting element (#411); wherein
a second electrode of the switch transistor (#551) is connected to a first electrode of the drive transistor (#413);
a gate of the drive transistor (#413) is connected to a second gate line (#417), and a second electrode of the drive transistor (#413) is connected to the light emitting element (#411).
As per claim 7, Wang discloses the array substrate according to claim 1, wherein (Fig. 6 discloses) each of the switch circuits (#540) is disposed in a non-display zone of one of the pixels (#410).
As per claim 8, Wang’837 discloses the array substrate according to claim 1, wherein each of the switch circuits (#413) is disposed in a region between two adjacent pixels (#410).
As per claim 9, Wang’837 discloses the array substrate according to claim 1, wherein each of the first gate lines (Fig. 4, #416) comprises a first sub-line segment (#442) and a second sub-line segment (i.e., a second sub-line segment connected to a first thin-film transistor #413) connected to the first sub-line segment (#442), the first sub-line segment (#442) being connected to the plurality of switch circuits (#440); each of the second gate lines (#417) comprises a plurality of third sub-line segments (#443) and a fourth sub-line segment (i.e., a fourth sub-line segment connected to a first thin-film transistor #413) connected to each of the third sub-line segments (#443), each of the third sub-line segments (#443) being connected to one row of the pixels (#410);
wherein each first sub-line segment (#442) is parallel to each of the third sub-line segments (#443), each second sub-line segment (i.e., each second sub-line segment connected to a first thin-film transistor #413) is parallel to each fourth sub-line segment (i.e., each fourth sub-line segment connected to a first thin-film transistor #413), and an extending direction of each first sub-line segment (#442) intersects with an extending direction of any second sub-line segment (i.e., any second sub-line segment connected to a first thin-film transistor #413).
As per claim 10, Wang’837 discloses the array substrate according to claim 9, wherein each first sub-line segment (Fig. 4, #442) and each of the third sub-line segments (#443) are perpendicular to an extending direction of the data line (#415); and
each second sub-line segment (i.e., each second sub-line segment connected to a first thin-film transistor #413) and each fourth sub-line segment (i.e., each fourth sub-line segment connected to a first thin-film transistor #413) are parallel to the extending direction of the data line (#415).
As per claim 11, Wang’837 discloses the array substrate according to claim 4, wherein each of the switch circuits (#450) is disposed in the non-display zone of one of the pixels (#410; [0028]);
each of the pixels (#410) further comprises a light emitting element (#411);
a second electrode of the switch transistor (#551) is connected to a first electrode of the drive transistor (#413); and
a gate of the drive transistor (#413) is connected to the second gate line (#417), and a second electrode of the drive transistor (#413) is connected to the light emitting element (#411);
wherein each of the first gate lines (Fig. 4, #416) comprises a first sub-line segment (#442) and a second sub-line segment (i.e., a second sub-line segment connected to a first thin-film transistor #413) connected to the first sub-line segment (#442), and the first sub-line segment (#442) is connected to the plurality of switch circuits (#440); each of the second gate lines (#417) comprises a third sub-line segment (#443), and a plurality of fourth sub-line segments (i.e., a plurality of fourth sub-line segments connected to a first thin-film transistor #413) connected to the third sub-line segment (#443), and each of the fourth sub-line segments (i.e., the plurality of fourth sub-line segments connected to a first thin-film transistor #413) being connected to one row of the pixels (#410); and
each first sub-line segment (#442) and each third sub-line segment (#443) are parallel to each other and parallel to the extending direction of the data line (#415), and each second sub-line segment (i.e., each second sub-line segment connected to a first thin-film transistor #413) and each of the fourth sub-line segments (i.e., each of the fourth sub-line segments connected to a first thin-film transistor #413) are parallel to each other and perpendicular to the extending direction of the data line (#415).
As per claim 12, Wang discloses a method for driving an array substrate (Fig. 3, #201; [0028]), the array substrate (#201) being provided with k regions (Figs. 5-6; i.e., k equals 3 regions), the array substrate comprising m data lines (i.e., m equals 6 data lines #415), k first gate lines (i.e., k equals 3 first gate lines #416), n second gate lines (i.e., n equals 3 second gate lines #417), and n rows (i.e., n equals 9 rows) and m columns (i.e., m equals 6 columns) of pixels (#410) and m switch circuits (i.e., m equals 6 switch circuits #540) that are disposed in each of the regions ([0030]; [0040]), each of k, m and n being a positive integer greater than 1 (i.e., each of k equals 3, m equals 6 and n equals 9 being a positive integer greater than 1); wherein
each of the pixels (#410) comprises a drive transistor (#413; [0030]), the k regions (i.e., k equals 3 regions) are arranged along a column direction of the pixels (#410), and a number (i.e., 6) of the switch circuits (#540) disposed in each of the regions is equal to a number (i.e., 6) of columns of the pixels (#410) disposed in each of the regions;
a number (i.e., 6) of the data lines (#415) is equal to a number (i.e., 6) of columns of the pixels (#410) disposed in each of the regions, a number (i.e., 3) of the first gate lines (#416) is equal to a number (i.e., 3) of the regions, and a sum (i.e., sum equals 6) of the number (i.e., 3) of the first gate lines (#416) and a number (i.e., 3) of the second gate lines (#417) is less than a sum (i.e., sum equals 9) of a number (i.e., 9) of rows of the pixels (#410) disposed in all the k (i.e., k equals 3) regions;
each of the first gate lines (#416) is connected to the m (i.e., m equals 6) switch circuits (#540) of one of the regions, the switch circuits (#540) connected to each of the first gate lines (#416) are disposed in a different region from the switch circuits (#540) connected to any other first gate lines (#416) such that each of the first gate lines (#416) controls one region independently ([0051]-[0053]), 
wherein any two pixels (#410) connected to different switch circuits (#540) in each of the regions are disposed in different columns, and the pixels (#410) of a same column disposed in different regions are connected to different switch circuits (#540); 
each of the second gate lines (#417) is connected to one row of pixels (#410) in each of the k regions (i.e., k equals 3 regions) respectively, and the rows of pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions;
the method comprising:
a signal writing phase: providing the first gate drive signal sequentially for the k (i.e., k equals 3) first gate lines (#416), providing the data signal for each of the data lines (#415), and providing the second gate drive signal sequentially for the n (i.e., n equals 3) second gate lines (#417), the plurality of switch circuits (#540) outputting the data signal to a column of pixels (#410) connected thereto in response to the first gate drive signal ([0030]-[0035]; [0051]-[0053]);
wherein within a duration of providing the first gate drive signal for each of the first gate lines (#416), the second gate drive signal is provided sequentially for the n (i.e., n equals 3) second gate lines (#417; [0030]-[0035]).
However, Wang does not teach each of the data lines is connected to the switch circuits disposed in a same column in all the k regions, 
each of the switch circuits comprises a switch transistor, wherein a gate of the switch transistor is connected to a first gate line, a first electrode of the switch transistor is connected to a data line, a second electrode of the switch transistor is connected to a drive transistor of a column of pixels in the region where the switch circuit is disposed such that each of the switch circuits controls one column of pixels in one region independently.
Wang’837 teaches each of the data lines (Fig. 5, #415) is connected to the switch circuits (#551, 552) disposed in a same column in all the k regions (i.e., k equals 3 regions), 
each of the switch circuits (#551, 552) comprises a switch transistor ([0051]-[0052]), wherein a gate of the switch transistor (#551) is connected to a first gate line (#5531), a first electrode of the switch transistor (#551) is connected to a data line (#415), a second electrode of the switch transistor (#551) is connected to a drive transistor (#413) of a column of pixels (#410) in the region where the switch circuit (#551) is disposed such that each of the switch circuits (#551, 552) controls one column of pixels (#410) in one region  independently ([0050]-[0052]; [0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switch circuits disclosed by Wang’837 to the array substrate of Wang so as to provide switch circuits corresponding to one of the channel of the data drivers.
As per claim 13, Wang’837 discloses the method according to claim 12, wherein after the signal writing phase, the method further comprises:
a first retention phase: alternatively providing the second gate drive signal at a first potential and a signal at a second potential for each of the second gate lines (#417), and stopping providing the first gate drive signal for each of the first gate lines (#416; [0069]-[0073]).
As per claim 14, Wang’837 discloses the method according to claim 12, wherein after the signal writing phase, the method further comprises:
a second retention phase: alternatively providing the first gate drive signal at the first potential and the signal at the second potential for each of the first gate lines (#416), and stopping providing the second gate drive signal for each of the second gate lines (#417; [0069]-[0073]).
As per claim 15, Wang’837 discloses the method according to claim 12, wherein after the signal writing phase, the method further comprises:
a first retention phase: alternatively providing the second gate drive signal at the first potential and the signal at the second potential for each of the second gate lines (#417), and stopping providing the first gate drive signal for each of the first gate lines (#416; [0069]-[0073]);
a second retention phase: alternatively providing the first gate drive signal at the first potential and the signal at the second potential for each of the first gate lines (#416), and stopping providing the second gate drive signal for each of the second gate lines (#417; [0069]-[0073]).
As per claim 16, Wang discloses a display module, comprising:
a gate drive circuit (Figs. 5-6, #420), a source drive circuit (#430), and an array substrate (Fig. 3, #201; [0028]-[0029]); wherein the array substrate (#201) being provided with k regions (Figs. 5-6; i.e., k equals 3 regions), and the array substrate (#201) comprising m data lines (i.e., m equals 6 data lines #415), k first gate lines (i.e., k equals 3 first gate lines #416), n second gate lines (i.e., n equals 3 second gate lines #417), and n rows (i.e., n equals 9 rows) and m columns (i.e., m equals 6 columns) of pixels (#410) and m switch circuits (i.e., m equals 6 switch circuits #540) that are disposed in each of the regions ([0030]; [0040]), each of k, m and n being a positive integer greater than 1 (i.e., each of k equals 3, m equals 6 and n equals 9 being a positive integer greater than 1); wherein
each of the pixels (#410) comprises a drive transistor (#413; [0030]), the k regions (i.e., k equals 3 regions) are arranged along a column direction of the pixels (#410), and a number (i.e., 6) of the switch circuits (#540) disposed in each of the regions is equal to a number (i.e., 6) of columns of the pixels (#410) disposed in each of the regions;
a number (i.e., 6) of the data lines (#415) is equal to a number (i.e., 6) of columns of the pixels (#410) disposed in each of the regions, a number (i.e., 3) of the first gate lines (#416) is equal to a number (i.e., 3) of the regions, and a sum (i.e., sum equals 6) of the number (i.e., 3) of the first gate lines (#416) and a number (i.e., 3) of the second gate lines (#417) is less than a sum (i.e., sum equals 9) of a number (i.e., 9) of rows of the pixels (#410) disposed in all the k (i.e., k equals 3) regions;
each of the first gate lines (#416) is connected to the m (i.e., m equals 6) switch circuits (#540) of one of the regions, the m switch circuits (#540) connected to each of the first gate lines (#416) are disposed in a different region from the switch circuits (#540) connected to any other first gate lines (#416) such that each of the first gate lines (#416) controls one region independently, and configured to provide a first gate drive signal for m switch circuits (#540) connected thereto in the region ([0051]-[0053]);
wherein any two pixels (#410) connected to different switch circuits (#540) in each of the regions are disposed in different columns, and the pixels (#410) of a same column disposed in different regions are connected to different switch circuits (#540); 
each of the second gate lines (#417) is connected to one row of pixels (#410) in each of the k regions (i.e., k equals 3 regions) respectively, the rows of pixels connected to each of the second gate lines (#417) are disposed in different regions, and each of the second gate lines (#417) is configured to provide the second gate drive signal for the rows of pixels (#410) connected thereto ([0051]-[0053]);
the gate drive circuit (#420) is connected to the first gate lines (#416) and the second gate lines (#417) in the array substrate (#201), and configured to provide the first gate drive signal for the first gate lines (#416) and provide the second gate drive signal for the second gate lines (#417; [0029]-[0035]); and
the source drive circuit (#430) is connected to the data lines (#415) in the array substrate (#201), and configured to provide the date signal for the data lines (#415; [0036]; [0051]-[0053]).
 However, Wang does not teach each of the data lines is connected to the switch circuits disposed in a same column in all the k regions, configured to provide a data signal for a switch circuit connected thereto in all the k regions;
each of the switch circuits comprises a switch transistor, wherein a gate of the switch transistor is connected to a first gate line, a first electrode of the switch transistor is connected to a data line, a second electrode of the switch transistor is connected to a drive transistor of a column of pixels in the region where the switch circuit is disposed such that each of the switch circuits controls one column of pixels in one region independently, each of the switch circuits is configured to output the data signal to a column of pixels connected thereto in response to the first gate drive signal.
Wang’837 teaches each of the data lines (#415) is connected to the switch circuits (#551, 552) disposed in a same column in all the k regions (i.e., k equals 3 regions), and each of the data lines (#415) is configured to provide a data signal for the switch circuit (#551, 552) connected thereto in all the k regions (i.e., k equals 3 regions);
each of the switch circuits (#551, 552) comprises a switch transistor ([0051]-[0052]), wherein a gate of the switch transistor (#551) is connected to a first gate line (#5531), a first electrode of the switch transistor (#551) is connected to a data line (#415), a second electrode of the switch transistor (#551) is connected to a drive transistor (#413) of a column of pixels (#410) in the region where the switch circuit (#551) is disposed such that each of the switch circuits (#551, 552) controls one column of pixels (#410) in one region independently, each of the switch circuits (#551, 552) is configured to output the data signal to a column of pixels (#410) connected thereto in response to the first gate drive signal ([0050]-[0052]; [0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switch circuits disclosed by Wang’837 to the array substrate of Wang so as to provide switch circuits corresponding to one of the channel of the data drivers.
As per claim 18, Wang discloses the display module according to claim 16, wherein (Fig. 6 discloses) the pixels (#410) in one region connected to each of the second gate lines (#417) are disposed in a different row from the pixels (#410) in the region connected to any other second gate lines (#417) such that any two different rows of pixels (#410) in one region are connected to different second gate lines (#417) respectively.
As per claim 21, Wang’837 discloses the array substrate according to claim 1, each of the pixels (#410) emits light when the second gate line (#417) which is connected provides the second gate drive signal for the pixel (#410) and the switch circuit (#450) which is connected outputs the data signal to the pixel (#410) in response to the first gate drive signal ([0069]).
As per claim 22, Wang discloses the array substrate according to claim 1, wherein the k first gate lines (#416) are configured to realize sequential scanning for each of the k regions, and the n second gate lines (#417) are configured to emit light sequentially for the n rows of pixels disposed in each of the k regions in an extending direction of the data lines ([0030]-[0035]).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang’837 in view of Takahara (US 20160171933).
As per claim 17, Wang in view of Wang’837 discloses the display module according to claim 16.
However, the prior art of Wang and Wang’837 do not explicitly teach the gate drive circuit comprises a first gate drive chip and a second gate drive chip; wherein
the first gate drive chip is connected to the first gate line, and configured to provide the first gate drive signal for the first gate line; and
the second gate drive chip is connected to the second gate line, and configured to provide the second gate drive signal for the second gate line.
Takahara teaches the gate drive circuit comprises a first gate drive chip (Fig. 2, #12a) and a second gate drive chip (#12b; [0093]); wherein
the first gate drive chip (#12b) is connected to the first gate line (#17a), and configured to provide the first gate drive signal for the first gate line (#17a; [0093]-[0094]; [0104]); and
the second gate drive chip (#12a) is connected to the second gate line (#17b), and configured to provide the second gate drive signal for the second gate line (#17b; [0093]; [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate drive circuit of Wang in view of Wang’837 configured according to Takahara so as to provide eliminating luminance inclination of the right and left sides with respect to the center of the display screen and implementing an excellent image display (Takahara: [0097]). 
As per claim 20, Wang in view of Wang’837 discloses a display device, comprising the display module (Figs. 2-4; [0027]-[0028]) of claim 16.
However, the prior art of Wang and Wang’837 do not teach a housing configured to package the display module.
Takahara teaches a housing configured to package the display module (Figs. 32-34; [0305]-[0307]; where a display, a camera and a computer includes a housing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the housing disclosed by Takahara to the display module of Wang in view of Wang’837 so as to provide an enclosure suitable for various electronic devices.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 16 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622  



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622